 In the Matter ofHAYWARDOPTICAL GLASSCOMPANYandAMERICANFLINT GLASSWORKERSUNION,A. F. L.Case No. R-5530.Decided July 8,1943Messre. Philip T. Lyons, William Hoeppner,andLeo E. Hubbard,of Los Angeles, Calif., for the Company..Messrs. David Sokol and Leo A. McCormick,of Los Angeles, Calif.,for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Flint Glass Workers Union,affiliated with the American Federation of Labor, herein called theUnion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Hayward Optical Glass Com-pany, Maywood, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Bartlett Breed, Trial Examiner.Said hearing washeld at Los Angeles, California, on June 11, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHayward-Optical Glass Company, a limited partnership, is engagedin the manufacture of optical glass at its plant in Maywood, Cali-fornia.From November 1, 1942, to February 28, 1943, the Company51 N. L. R B., No. 33.152 HAYWARD OPTICAL GLASS COMPANgEo g153purchased raw materials consisting of sand, chemicals, pots, clays,and molds, valued at approximately $22,000, over 50 percent of which,was received from points outside the State of California.During thesameperiod, the Company's sales aggregated $52,000, approximately60 percent of which represented sales to customers located outsidethe State of California.At the present time 90 percent of the Com-pany's products is being purchased by the United States Government.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Flint Glass Workers Union, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 23, 1943, the Union requested recognition as the exclusivebargaining representative of the Company's molders.The Companyrefused the request on the ground that a unit of molders is inappro-priate.The record reveals that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of skilled molders and pressers.This unitwould 'include approximately 13 employees.The Company main-tains that all the employees of the plant, numbering approximately90, constitute the only appropriate unit.The parties agree to excludesupervisors and 2 leadmen from the unit sought by the Union.Weshall exclude them.There is no prior history of collective bargaining in the Company'splant.However, there is a history of collective bargaining betweentheUnion and glass manufacturers who are nationally organized.Annual conferences are held at which wage rates and general policiesare ' agreed upon.The Union's practice has been to divide glassworkers into two categories, skilled workers and miscellaneous'A Field Examiner of the Board reported that the Union submitted 10 application-for-membershipcards, dated in April and May 1943, all bearing the apparentlygenuine originalsignatures of personslisted on the Company's pay roll of May 10, 1943, which lists 14 per-sonsin the appropriate unit 154DECDSQONSOF NATIONAL LABORRELATIONS BOARDworkers, each group having its own local and being bargained forunder separate contracts.Such contracts are in existence in variousplants over the country.In the present case, as the plant is comparatively small, a plant-wide unit ordinarily might be appropriate.However, in view of theUnion's policy of bargaining separately for the skilled and miscel-laneous glass workers, and the fact that the Union has not yet organ-ized the miscellaneous group herein, we find that the molders andpressers, who constitute the only group of the Company's employeeswithin the Union's division of skilled workers, are an appropriateUnit .2We, find that the molders and pressers of the Company, excludingsupervisors, leadmen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hayward OpticalGlass Company, Maywood, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingYSeeMatterof Cameron Class h ManufacturingCo, 25 N L R B. 580. HAYWARD OPTICAL GLASS COMPANY155the date of this Direction, including employees, who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by American FlintGlassWorkers Union, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.